In re Martin, Walter, Sr.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “E”, No. 344-321; to the Court of Appeal, Fourth Circuit, Nos. 96KW-1977, 96KW-1360, 96KW-2572,
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of January 15, 1997 in which it directed the court reporter to prepare and furnish relator with a copy of a transcript of the guilty plea colloquy held on August 24,1990.
JOHNSON, J., not on panel.